Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 7/19/2022 overcome the following set forth in the previous Office Action dated 5/22/2012:
The claim 13 being rejected under 35 USC §101.
The interpretation of the apparatus claim 12 under 35 USC §112 (f) or 35 USC §112 (pre-AIA ), sixth paragraph.
The claims 11-12 being rejected under 35 USC §112 (b)(d) or 35 USC §112 (pre-AIA ), second and fourth paragraphs.
The claims 1-8 and 10-13 being rejected under 35 USC §102 or 103.
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments. 
On page 11 of the Remarks regarding the amended claim 1 (or original claim 8), applicant argues that “although Kobayashi may select the image having the best quality, there is no indication or disclosure that this image may be used to search for an object or to identify objects.” Applicant further argues that “although Lesniak may determine the image having the best quality, there is no indication or disclosure that this image may be used to search for an object or to identify objects.” The requirements for a proper response to a rejection may be found in 37 CFR  1.111(b) and MPEP § 714.02; see also 707.07(a). The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error. Applicant essentially makes the same arguments regarding Kobayashi and Lesniak but fails to connect the arguments with either the findings of fact or the legal conclusion of obviousness. Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 714.02. However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
On pages 11-12 of the Remarks regarding the amended claim 10, applicant argues that “although Cho discloses recognizing a number of objects in a frame and Kobayashi and Lesniak disclose determining a highest quality image. None of the references disclose selecting a search target frame as the frame that is determined to be least blurry and have the most pieces of feature information.” The requirements for a proper response to a rejection may be found in 37 CFR  1.111(b) and MPEP § 714.02; see also 707.07(a). The remarks are not persuasive since Cho discloses “[0032] … a person, a car, an article, etc. may be designated as the object type to be recognized.” Cho further discloses “[0060] … A predetermined criterion for evaluating the frame may be the number of logos or trademarks recognized in each frame. That is, among the evaluation target frames, the frame in which the most logos or trademarks are recognized may be extracted as the search target still image.”
On page 12 of the Remarks regarding the amended claim 14, applicant argues that “Cho discloses that "the type, shape, etc. of the object to be recognized may be designated in advance." Cho, ¶0032. However, there is no indication that Cho identifies one or more objects and then categorizes the one or more objects into different subjects.” The requirements for a proper response to a rejection may be found in 37 CFR  1.111(b) and MPEP § 714.02; see also 707.07(a). The remarks are not persuasive since Cho discloses “[0032] … a person, a car, an article, etc. may be designated as the object type to be recognized.” Cho further discloses “[0060] … A predetermined criterion for evaluating the frame may be the number of logos or trademarks recognized in each frame. That is, among the evaluation target frames, the frame in which the most logos or trademarks are recognized may be extracted as the search target still image.”
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted. 
Cho et al., KR 20160031226 A, published on 2016-03-22 (machine translation), hereinafter Cho.
Kobayashi et al., US 20120249826 A1, published on 2012-10-04, hereinafter Kobayashi.  
Lesniak, US 20180182099 A1, published on 2018-06-28, hereinafter Lesniak.  
Wang et al., US 5805733 A, published on 1998-09-08, hereinafter Wang.  
Gunsel et al., "Video indexing through integration of syntactic and semantic features." In Proceedings Third IEEE Workshop on Applications of Computer Vision. WACV'96, pp. 90-95. IEEE, 1996, hereinafter Gunsel.
Kikuchi et al., US 6219382 B1, published on 2001-04-17, hereinafter Kikuchi.
Yu, US 7042525 B1, published on 2006-05-09, hereinafter Yu.
Harada et al., US 20170136961 A1, published on 2017-05-18, hereinafter Harada.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Kobayashi, and further in view of Lesniak.
Regarding claim 1, Cho discloses a method for processing a video (Cho: Abstract, Figs. 1, 3, and 5-6), the method comprising: 
dividing the video into at least one scene comprising one or more frames; (Cho: Fig. 6 and [0008, 0010, 0012, 0057]. “[0010] … the evaluating of the frames within the predetermined range according to a predetermined criterion may include selecting frames belonging to the same scene as the scene at the time of reception of the search request signal among the frames within the predetermined range.” The claimed “dividing the video based on the scene” is implied or interpreted as grouping “frames belonging to the same scene”.)
selecting a search target frame from among the one or more frames according to a preset criterion in the at least one scene, wherein the search target frame is used to identify an object and to search for the object in the at least one scene, and wherein the selecting of the search target frame from among the one or more frames comprises: (Cho: [0032, 0056-0063]. “[0032] After the search target still image is extracted, an object is recognized from the search target still image.” “[0057] … frames belonging to the same scene as a scene to which the frame at the time of reception of the search request signal belongs may be evaluated according to a predetermined criterion.” “[0059] The predetermined criterion for evaluating the frame may be calculating an evaluation value for each frame based on the number of objects recognized in each frame.” “[0060] … That is, among the evaluation target frames, the frame in which the most logos or trademarks are recognized may be extracted as the search target still image.”) 


selecting a first frame having (most pieces of feature information)frames as the search target frame of the at least one scene; (Cho: “[0060] … That is, among the evaluation target frames, the frame in which the most logos or trademarks are recognized may be extracted as the search target still image.”)
identifying the object related to a preset subject in the search target frame; (Cho: Abstract, [0008, 0032, 0034, 0048, 0051]. “[0032] After the search target still image is extracted, an object is recognized from the search target still image. … The type, shape, etc. of the object to be recognized may be designated in advance. For example, a person, a car, an article, etc. may be designated as the object type to be recognized.” The claimed “preset subject” is implied at least by “the object type” disclosed in [0032].) and 
searching for at least one of an image or object information corresponding to the object of the search target frame and mapping search results to the object. (Cho: “[0008, 0015, 0017, 0035-0038, 0069, 0081-0082]. “[0008] … Recognizing an object included in a still image; transmitting a search request for the recognized object to a search server to search for information on the recognized object; and a search result in response to the search request receiving and displaying the search result.” “[0015] According to an embodiment, the displaying of the search result includes overlaying a check list indicating each recognized object on the video, and selecting and displaying a search result for an object checked on the check list. The method may include overlaying a search result display area on the video.” “[0036]… by providing the cropped image as an input query, a server providing an image search function is requested to search for information on the recognized object (S500). The image search may use a general-purpose image search engine such as google image search.”)
Cho does not disclose explicitly identifying one or more blurry areas in the one or more frames; calculating a proportion of the one or more blurry areas in the one or more frames; and selecting a first frame having a lowest proportion of the one or more blurry areas from among the one or more frames as the search target frame of the at least one scene. However, Kobayashi teaches, in an analogous art, identifying one or more blurry areas in the one or more frames; calculating a Kobayashi: Figs. 4 and 8, [0073-0076, 0093-0097]. “[0076] Next, in S105, the shot image i including the image of the non-motion area whose amount of blur is determined as the smallest is selected as the image having the best image quality, and then control is passed to S106.” “[0093] In the image selecting control process in FIG. 4, a plurality of images may be selected as the image of the best image quality by determining the same amount of blur for the images in the non-motion area. In this case, the selection unit 23 may further select the image of the best image quality from among the plurality of selected shot images.” “[0095] … Then, in the determining process in the subsequent S132, it is determined whether or not the calculated amount of blur of the image in the motion area is the smallest in the amounts of blur of the images in the motion area calculated on each shot image having the same amount of blur of the image in the non-motion area.” “[0097] Next, in S133, the shot image j including the image in the motion area determined as having the smallest amount of blur is selected as an image having the best image quality, and then control is passed to S134.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho’s disclosure with Kobayashi’s teachings by combining the method for processing a video (from Cho) with the technique of selecting of the search target frame have best image quality (or smallest amount of blur) (from Kobayashi) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing a video would still work in the way according to Cho and the technique of selecting of the search target frame have best image quality (or smallest amount of blur) would continue to function as taught by Kobayashi. In fact, the inclusion of Kobayashi's technique of selecting of the search target frame have best image quality (or smallest amount of blur) would provide a practical and/or alternative implementation of the method for processing a video and would enable a better and more flexible method for processing a video due to the alternative implementation provided by Kobayashi. Furthermore, all other conditions being the same, the frame with the best image quality would also be “the frame in which the most logos or trademarks are recognized” as discussed in Cho for selecting “the search target still image”. (Cho: [0060])
Although the combination of Cho and Kobayashi, or Cho {modified by Kobayashi}, teaches selecting the image with best image quality or smallest amount of blur but does not disclose explicitly a proportion of the one or more blurry areas, which is, however, commonly used as an indicator for image quality in image processing art as evidenced by the prior art of Lesniak. (Lesniak: “The indicator may specify the image quality as a percentage of blurred area” [0073].) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho {modified by Kobayashi}’s disclosure with Lesniak’s teachings by combining the method for processing a video (from Cho {modified by Kobayashi}) with the technique of specifying image quality (or blur amount) as a percentage of blurred area (from Lesniak) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing a video would still work in the way according to Cho {modified by Kobayashi} and the technique of specifying image quality (or blur amount) as a percentage of blurred area would continue to function as taught by Lesniak. In fact, the inclusion of Lesniak's technique of specifying image quality (or blur amount) as a percentage of blurred area would provide a practical and/or alternative implementation of the method for processing a video and would enable a better and more flexible method for processing a video due to the alternative implementation provided by Lesniak.
Therefore, it would have been obvious to combine Cho with Kobayashi and Lesniak to obtain the invention as specified in claim 1.
Regarding claim 10, Cho {modified by Kobayashi and Lesniak} discloses the method as claimed in claim 1, wherein the selecting of the search target frame is further based on: extracting feature information in the one or more frames; and selecting the first frame having the lowest proportion of the one or more blurry areas and having the most pieces of feature information from among the one or more frames as the search target frame of the at least one scene. (Cho: [0059-0060]. The claimed “most pieces of feature information” are interpreted as the most number of objects or most logos or trademarks recognized.) (Kobayashi: Figs. 4 and 8, [0073-0076, 0093-0097].) (Lesniak: [0073].)
Regarding claim 11, Cho {modified by Kobayashi and Lesniak} discloses method as claimed in claim 1, (Cho: Abstract, Figs. 1, 3, and 5-6), further comprising; 
playing back the video; (Cho: Abstract, [0001, 0006, 0017, 0029-0030, 0039, 0048, 0052, 0068, 0080-0082]. “[0001] The present invention relates to a method for searching object-related information in a moving picture and to a moving picture reproducing apparatus. More particularly, it relates to an information retrieval method and a video reproducing apparatus to which the method is applied, which support to easily search for information on a specific object, for example, a product, appearing in a video during video playback.” “[0068] … when a search is requested by a user's manipulation at a time when a specific scene 100 is displayed, objects included in the specific scene 100 may be recognized 200, and the result will be overlaid on the video.”)
acquiring a time point at which a selection command to search for a search object displayed in the at least one scene is input upon receiving a preset selection command from a user; (Cho: [0010-0012, 0029-0031, 0039, 0074, 0080]. “[0029] … Since the search request signal does not include information indicating which information to search for, the user searches only with one operation, for example, one remote control button press, one touch display touch, one keyboard input, or one mouse operation.” “[0031] … the frame at the time of receiving the search request signal may be the still image to be searched.”) and 
displaying object information mapped to the search object comprised in the search target frame on a screen. (Cho: Fig. 8. [0008, 0015, 0017, 0038, 0066, 0069, 0077, 0079, 0082]. “[0082] … The search result display unit 15 receives a search result for an object recognized in the search target image by the service server, and displays the search result on the display 11 .”)
Claim 12 is the apparatus (Cho: [0083]) claim corresponding to the method claim 11. Therefore, since claim 12 is similar in scope to claim 11, claim 12 is rejected on the same grounds as claim 11.
Claim 13 is the computer-readable medium (Cho: [0083]) claim corresponding to the method claim 1. Therefore, since claim 13 is similar in scope to claim 1, claim 13 is rejected on the same grounds as claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho {modified by Kobayashi and Lesniak} applied to claim 1, and further in view of Wang.
Regarding claim 2, Cho {modified by Kobayashi and Lesniak} discloses the dividing of the video into the at least one scene as discussed above regarding claim 1. However, Cho {modified by Kobayashi and Lesniak} does not disclose explicitly but Wang teaches, in an analogous art, identifying a color spectrum of the one or more frames; and distinguishing between scenes of a first frame and a second frame, which are consecutive, when a change in the color spectrum between the first frame and the second frame is greater than or equal to a preset threshold. (Wang: Fig. 4, and col. 4, lines 9-27. “In the preferred embodiment, the scene change detector 121 uses bin segmentation of the HSV color space, with each bin representing 10.degree. of hue and 10% change in saturation, resulting in 360 color bins. A Chi-squared value is computed 405 by the scene change detector 121 for each pair of adjacent frames Fn, Fn+1 to determine if their color histogram distributions are similar. If the X2 value is greater than a predetermined threshold 407, then the color histograms are significantly dissimilar, and likely to indicate a scene change, since frames in a given scene typically have very similar color histograms. When the X2 value exceeds the threshold, then frame Fn is marked 409 as the end of one scene M, and frame Fn+1 is marked as the beginning of another scene M+1.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho {modified by Kobayashi and Lesniak}’s disclosure with Wang’s teachings by combining the method for processing a video (from Cho {modified by Kobayashi and Lesniak}) with the technique of dividing of the video based on the scene according to color spectrum changes (from Wang) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing a video would still work in the way according to Cho {modified by Kobayashi and Lesniak} and the technique of dividing of the video based on the scene according to color spectrum changes would continue to function as taught by Wang. In fact, the inclusion of Wang's technique of dividing of the video based on the scene according to color spectrum changes would provide a practical and/or alternative implementation of the method for processing a video and would enable a better and more flexible method for processing a video due to the alternative implementation provided by Wang.
Therefore, it would have been obvious to combine Cho {modified by Kobayashi and Lesniak} with Wang to obtain the invention as specified in claim 2. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho {modified by Kobayashi and Lesniak} applied to claim 1, and further in view of Gunsel.
Regarding claim 3, Cho {modified by Kobayashi and Lesniak} discloses the dividing of the video into the at least one scene as discussed above regarding claim 1. However, Cho {modified by Kobayashi and Lesniak} does not disclose explicitly but Gunsel teaches, in an analogous art, detecting feature information estimated as an object in the one or more frames; determining whether first feature information present in a first frame is present in a consecutive second frame; and distinguishing between scenes of the first frame and the second frame when the first feature information is not present in the second frame. (Gunsel: sections 2.1 and 3. Features are interpreted as polygon (for logo as an object) or skin colors (for anchorperson as an object).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho {modified by Kobayashi and Lesniak}’s disclosure with Gunsel’s teachings by combining the method for processing a video (from Cho {modified by Kobayashi and Lesniak}) with the technique of dividing of the video based on the scene according to object feature information (from Gunsel) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing a video would still work in the way according to Cho {modified by Kobayashi and Lesniak} and the technique of dividing of the video based on the scene according to object feature information would continue to function as taught by Gunsel. In fact, the inclusion of Gunsel's technique of dividing of the video based on the scene according to object feature information would provide a practical and/or alternative implementation of the method for processing a video and would enable a better and more flexible method for processing a video due to the alternative implementation provided by Gunsel.
Therefore, it would have been obvious to combine Cho {modified by Kobayashi and Lesniak} with Gunsel to obtain the invention as specified in claim 3. 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho {modified by Kobayashi and Lesniak} applied to claim 1, and further in view of Kikuchi.
Regarding claim 4, Cho {modified by Kobayashi and Lesniak} discloses the dividing of the video into the at least one scene as discussed above regarding claim 1. However, Cho {modified by Kobayashi and Lesniak} does not disclose explicitly but Kikuchi teaches, in an analogous art, 
calculating a matching rate between a first frame and a second frame of the one or more frames, which are consecutive; and (Kikuchi: 209 in Fig. 6, which calculates LV(N) (i.e., the claimed “matching rate”) which is the average of the correlation values CV (see col. 18, line 66 to col. 19, line 3), wherein CV(k) is the forward similarity BVF(N,k) for block k in frame N shown in the first formula in column 18 (see col. 17, lines 55-62 and col. 18, lines 53-55))
distinguishing between scenes of the first frame and the second frame when the matching rate is less than a preset value. (Kikuchi: 210 in Fig. 6. “A step 210 compares the evaluation value LV(N) with a threshold value .theta.JUD. When the evaluation value LV(N) is smaller than the threshold value .theta.JUD, it is decided that a scene change occurs. In this case, the program advances from the step 210 to a step 211. When the evaluation value LV(N) is equal to or greater than the threshold value .theta.JUD, it is decided that a scene change does not occur.” (See col. 19, lines 4-10))
Regarding claim 7, Cho {modified by Kobayashi and Lesniak} discloses the dividing of the video into the at least one scene as discussed above regarding claim 1. However, Cho {modified by Kobayashi and Lesniak} does not disclose explicitly but Kikuchi teaches, in an analogous art, 
segmenting each frame of the one or more frames into at least one area of a preset size; (Kikuchi: 204 in Fig. 6, col. 17, lines 51-62.)
calculating a matching rate of each of corresponding areas of a first frame and a second frame, which are consecutive; (Kikuchi: the forward similarity BVF(N,k) (or correlation value CV(k)) for block k in frame N (the claimed “matching rate” for each area) is calculated using the first formula in column 18 (see col. 17, lines 55-62 and col. 18, lines 53-55)) and 
distinguishing between scenes of the first frame and the second frame when an average of the matching rates is less than a preset value. (Kikuchi: 209-210 in Fig. 6. The step 209 calculates LV(N) (i.e., the claimed “average of the matching rates”) which is the average of the correlation values CV(k) (see col. 18, line 66 to col. 19, line 3). “A step 210 compares the evaluation value LV(N) with a threshold value .theta.JUD. When the evaluation value LV(N) is smaller than the threshold value .theta.JUD, it is decided that a scene change occurs. In this case, the program advances from the step 210 to a step 211. When the evaluation value LV(N) is equal to or greater than the threshold value .theta.JUD, it is decided that a scene change does not occur.” (See col. 19, lines 4-10))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho {modified by Kobayashi and Lesniak}’s disclosure with Kikuchi’s teachings by combining the method for processing a video (from Cho {modified by Kobayashi and Lesniak}) with the technique of dividing of the video based on the scene according to the correlation value(s) (from Kikuchi) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing a video would still work in the way according to Cho {modified by Kobayashi and Lesniak} and the technique of dividing of the video based on the scene according to the correlation value(s) would continue to function as taught by Kikuchi. In fact, the inclusion of Kikuchi's technique of dividing of the video based on the scene according to the correlation value(s) would provide a practical and/or alternative implementation of the method for processing a video and would enable a better and more flexible method for processing a video due to the alternative implementation provided by Kikuchi.
Therefore, it would have been obvious to combine Cho {modified by Kobayashi and Lesniak} with Kikuchi to obtain the inventions as specified in claims 4 and 7. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho {modified by Kobayashi and Lesniak} applied to claim 1, and further in view of Yu.
Regarding claim 5, Cho {modified by Kobayashi and Lesniak} discloses the dividing of the video into the at least one scene as discussed above regarding claim 1. However, Cho {modified by Kobayashi and Lesniak} does not disclose explicitly but Yu teaches, in an analogous art, identifying a frequency spectrum of the one or more frames; and distinguishing between scenes of a first frame and a second frame, which are consecutive, when a change in the frequency spectrum between the first frame and the second frame is greater than or equal to a preset threshold. (Yu: col. 2, lines 45-53, col. 7, lines 12-17. “A frequency decomposer that preferably employs wavelet decomposition generates a low frequency and a high frequency signature for each frame. A cut detector identifies cut transitions between two adjacent frames using the low frequency signature. A cut detector generates a difference signal between coefficients of the low frequency signature for adjacent frames and compares the difference signal to a threshold. If the difference signal exceeds the threshold, a cut transition is declared.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho {modified by Kobayashi and Lesniak}’s disclosure with Yu’s teachings by combining the method for processing a video (from Cho {modified by Kobayashi and Lesniak}) with the technique of dividing of the video based on the scene according to a change in a frequency spectrum (from Yu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing a video would still work in the way according to Cho {modified by Kobayashi and Lesniak} and the technique of dividing of the video based on the scene according to a change in a frequency spectrum would continue to function as taught by Yu. In fact, the inclusion of Yu's technique of dividing of the video based on the scene according to a change in a frequency spectrum would provide a practical and/or alternative implementation of the method for processing a video and would enable a better and more flexible method for processing a video due to the alternative implementation provided by Yu.
Therefore, it would have been obvious to combine Cho {modified by Kobayashi and Lesniak} with Yu to obtain the invention as specified in claim 5. 
Regarding claim 6, Cho {modified by Kobayashi and Lesniak} discloses the dividing of the video into the at least one scene as discussed above regarding claim 1. However, Cho {modified by Kobayashi and Lesniak} does not disclose explicitly but Yu teaches, in an analogous art, 
segmenting each frame of the one or more frames into at least one area of a preset size; (Yu: col. 4, lines 48-60. “When Motion Picture Experts Group (MPEG) video sequence sources are employed, they typically have a frame size of 512 by 512 pixels or larger. Generally the DC image is generated for 8 by 8 pixel blocks. A typical thumbnail MPEG image is 512/8 by 512/8 or 64 by 64 pixel blocks or larger.”)
identifying a color spectrum or a frequency spectrum for each area; (Yu: col. 4, lines 61-67. “A low frequency component (LFC) signature generator 120 generates a LFC signature for each image. A high frequency component (HFC) signature generator 124 generates a HFC signature. In one embodiment, wavelet transformation is employed to generate the LFC and HFC signatures.”)
calculating a difference in the color spectrum or a difference in the frequency spectrum between corresponding areas of a first frame and a second frame, which are consecutive; (Yu: col. 5, lines 31-36. “S-distance is a measurement of the distance between two images or frames in the wavelet domain. S-distance gives a measurement of how many significant LFCs and/or HFCs of two images are in common. As a result, S-distance provides a good measurement on the overall similarities and/or differences between two images or frames and can be used for browsing and searching images as will be described further below.”)
summing absolute values of differences calculated for each area; (Yu: Figs. 6-7 and col. 6, line 59 to col. 7, line 11. In particular, the equation in col. 7, lines 1-10) and 
distinguishing between scenes of the first frame and the second frame when a result of the summing is greater than or equal to a preset threshold. (Yu: Figs. 6-7 and col. 7, lines 12-23. “In step 164, the S-distance function difference for frames t and t+1 is compared to the cut threshold. If the S-distance function difference exceeds the cut threshold as determined at step 166, a cut transition is declared at step 168. If not, a cut transition is not declared at step 170. Additional pairs of frames for t+2, t+3, . . . , t+n are handled similarly.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho {modified by Kobayashi and Lesniak}’s disclosure with Yu’s teachings by combining the method for processing a video (from Cho {modified by Kobayashi and Lesniak}) with the technique of dividing of the video based on the scene according to a change in a frequency spectrum between corresponding areas of two consecutive frames (from Yu) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing a video would still work in the way according to Cho {modified by Kobayashi and Lesniak} and the technique of dividing of the video based on the scene according to a change in a frequency spectrum between corresponding areas of two consecutive frames would continue to function as taught by Yu. In fact, the inclusion of Yu's technique of dividing of the video based on the scene according to a change in a frequency spectrum between corresponding areas of two consecutive frames would provide a practical and/or alternative implementation of the method for processing a video and would enable a better and more flexible method for processing a video due to the alternative implementation provided by Yu.
Therefore, it would have been obvious to combine Cho {modified by Kobayashi and Lesniak} with Yu to obtain the invention as specified in claim 6. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho {modified by Kobayashi and Lesniak} applied to claim 1, and further in view of Harada.
Regarding claim 9, Cho {modified by Kobayashi and Lesniak} the identifying of the blurry area as discussed above regarding claim 1. However, Cho {modified by Kobayashi and Lesniak} does not disclose explicitly but Harada teaches, in an analogous art, identifying, as a blurry area, an area in which a local descriptor is not extracted in the frame. (Harada: “[0032] The image processing unit 24 may determine that the captured image is blurred if a characteristic point cannot be detected in a first predetermined proportion (Ru %) or more of the plurality of segmented areas. The image processing unit 24 may determine that the captured image is blurred if the number of areas in which a characteristic point cannot be detected amounts to 50% or more.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cho {modified by Kobayashi and Lesniak}’s disclosure with Harada’s teachings by combining the method for processing a video (from Cho {modified by Kobayashi and Lesniak}) with the technique of identifying an area as the blurry area if a characteristic point cannot be detected in the area (from Harada) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for processing a video would still work in the way according to Cho {modified by Kobayashi and Lesniak} and the technique of identifying an area as the blurry area if a characteristic point cannot be detected in the area would continue to function as taught by Harada. In fact, the inclusion of Harada's technique of identifying an area as the blurry area if a characteristic point cannot be detected in the area would provide a practical and/or alternative implementation of the method for processing a video and would enable a better and more flexible method for processing a video due to the alternative implementation provided by Harada.
Therefore, it would have been obvious to combine Cho {modified by Kobayashi and Lesniak} with Harada to obtain the invention as specified in claim 9. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669